Citation Nr: 1105881	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-18 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for acid reflux disease, to 
include a hiatal hernia.

2.  Entitlement to service connection for a left knee disability, 
claimed as a left knee sprain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel




INTRODUCTION

The Veteran served on active duty from July 1984 to February 
1985, and from February 2004 to November 2004.  The Veteran also 
has service with the Navy Reserve; presumably this includes 
periods of active duty for training (ACDUTRA) and inactive duty 
training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The Board notes that in her December 2010 brief the Veteran's 
representative has requested that the claim for service 
connection for acid reflux disease be amended in light of 
evidence of a hiatal hernia.  The claim, which as noted below is 
to be remanded for further development, is amended as indicated 
on the title page.

The issue of service connection for acid reflux disease, to 
include a hiatal hernia, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the evidence shows 
that his left knee disability, diagnosed as status post left knee 
partial meniscectomy, is related to his military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left 
knee disability, diagnosed as status post left knee partial 
meniscectomy, have been met.  38 U.S.C.A. §§ 101(21), 101(24), 
106, 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 
3.102, 3.303, 3.304, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and interpreted by the Court.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the 
determination reached in this decision, the Board is satisfied 
that adequate development has taken place and that there is a 
sound evidentiary basis for resolution of the claim for service 
connection for a left knee disability without detriment to the 
due process rights of the Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2010).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred in the 
line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  
Active military, naval, or air service also includes any period 
of inactive duty training (INACDUTRA) during which the individual 
concerned was disabled from an injury incurred in the line of 
duty.  Id.  Accordingly, service connection may be granted for 
disability resulting from disease or injury incurred in, or 
aggravated, while performing ACDUTRA or from injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 
106, 1110.

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  
INACDUTRA includes duty other than full-time duty performed by a 
member of the Reserves or the National Guard of any State.  38 
C.F.R. § 3.6(d).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period of 
war or after January 1, 1947, and certain chronic diseases, 
including arthritis, become manifest to a degree of 10 percent 
within one year from date of termination of service, such disease 
shall be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Left Knee

The Veteran seeks service connection for a left knee disability, 
claimed as a left knee sprain.  The Veteran claims that he 
twisted his left knee during training after being called up for 
active duty and that he was treated for complaints of left knee 
problems during his months of active duty in Southwest Asia.

According to his DD Form 214, the Veteran participated in 
Operation Noble Eagle/Enduring Freedom and Operation Iraqi 
Freedom from February 2004 to November 2004.  According to 
information in the claims file related to his grant of service 
connection for PTSD, the Veteran served with the Naval Mobile 
Construction Battalion 14 attached to Marine Expeditionary Force 
1 in Al Anbar Province, Iraq for several months during 2004.  His 
Navy rating was as a Builder 3.  

Service treatment records show that the Veteran complained of 
left knee pain and was treated several times during his second 
tour of active duty in 2004.  An April 2004 service treatment 
record noted that the Veteran had complained of left knee pain on 
the range three weeks before when he was treated by a clinic 
corpsman and diagnosed with a left medial collateral ligament 
(MCL) strain and treated with Motrin.  He now felt aggravated due 
to a battalion run the day before.  Examination showed no 
swelling or edema, but that the ligament was tender to 
palpitation.  He was again prescribed Motrin for two weeks and 
placed on light duty for one week.

July 2004 service treatment records revealed continued complaints 
of left knee pain and stiffness for four months.  It was noted 
that the Veteran needed reevaluation of an injury incurred during 
training on the gun range in Gulfport, Mississippi, where he had 
twisted his knee.  It was also noted that he had no prior history 
of left knee problems.  The examiner noted that the left knee 
ligament strain was unresolved after three months because of the 
Veteran's inability to rest the knee.  A knee brace was ordered 
and the Veteran was prescribed Naproxen.  An exercise program was 
later recommended.

The Veteran's complaint of left knee pain was listed on his 
October 2004 separation examination and contemporaneous report of 
medical history.  The examiner noted that the Veteran suffered a 
grade I MCL sprain in March 2004, that the knee rarely hurt 
unless he twisted it the wrong way, and that overall he had no 
problem as there was no locking, giving way, or swelling.  The 
examiner also noted that the strain was resolving and should 
continue to improve with rest and medication as needed.  

His November 2004 Naval Reserve annual certificate of physical 
condition noted that he had been under a physician's care during 
the past year for a knee injury.  

Post-service, within days of the Veteran's separation from active 
duty in November 2004, he underwent a VA radiation exposure 
registry examination.  A left knee injury was listed as one of 
his chief complaints.  It was noted that he had sprained his left 
knee in March 2004 and that he had been checked by a military 
doctor who gave him ibuprofen and a knee brace.  The examiner 
diagnosed a history of left knee injury.

A VA history and physical examination at the end of November 2004 
noted that the Veteran had a past history of a left knee injury.

A December 2004 VA medical record noted the Veteran's complaint 
of pain on the medial side of his left knee.  The Veteran claimed 
that his symptoms began in March after he twisted the knee.  He 
said that he had been treated with Motrin, wore a knee sleeve, 
and that the knee had not given out.  It also was noted that X-
ray studies of the knee showed mild degenerative joint disease.  
There was also an unexplained small metallic fragment in the soft 
tissues.  The VA orthopedic surgeon recorded an impression of 
left knee tendonitis and prescribed injections.  

A November 2005 VA history and physical examination noted that 
the Veteran continued to have pain in the medial left knee and 
had a steroid injection scheduled for December 2004.

A November 2005 VA orthopedic clinic record noted that the 
Veteran's left knee hurt medially, pops, and swells.  The VA 
orthopedic surgeon revealed that the Veteran had a torn medial 
meniscus but that a magnetic resonance imaging (MRI) scan could 
not be done because of a piece of shrapnel in the quadriceps 
region.  An arthroscopy of the knee was recommended.

In March 2006, the Veteran underwent a VA examination of the left 
knee.  He said that he had twisted his left knee early in 2004 
while still in the States, that it had swollen, and that he was 
seen at sick call and put on nonsteroidal anti-inflammatory 
drugs.  The Veteran claimed that the knee had become 
progressively worse over time and that he had daily pain and 
intermittent swelling.  While in Iraq the Veteran reported that 
he repeatedly strained the knee but that it never took him out of 
service.  An X-ray study of the left knee showed no evidence of 
fracture or dislocation and no other significant bone, joint or 
soft tissue abnormality but for a metallic soft tissue foreign 
body superior to the patella (which was consistent with 
shrapnel).  Diagnosis was degenerative joint disease of the left 
knee.  The examiner opined that this left knee disability was as 
likely as not caused by or was related to service because the 
Veteran twisted the left knee while in service on maneuvers in 
the States before he went to Iraq.  

A VA orthopedic surgeon wrote in a March 2006 note (to the 
National Guard excusing the Veteran from physical training) that 
the Veteran had chronic problems with the left knee that were 
probably internal derangement.  The surgeon also noted that a MRI 
scan could not be done because of a metallic foreign body in the 
soft tissues. He stated that arthroscopy was scheduled for August 
2006.

According to August and September 2006 VA medical records, the 
Veteran underwent a left knee arthroscopy with partial medial 
meniscectomy in August, but records of the actual surgery are not 
found within the claims folder.  

In September 2006, a certified physician's assistant in a VA 
orthopedic clinic examined the Veteran's left knee and diagnosed 
status post left knee partial meniscectomy.  He noted that the 
Veteran explained that when he was activated in March 2004 while 
stateside he twisted the left knee, was treated conservatively, 
and allowed to deploy.  While deployed the Veteran continued to 
experience pain in the knee.  Based on this history, the examiner 
opined that he believed it was more likely than not that the 
Veteran's current left knee problems were related to his injury 
which occurred on active duty.

Initially, the Board notes that the Veteran has been diagnosed 
with status post left knee partial meniscectomy.  Therefore, even 
though the Veteran served in the Southwest Asia theater of 
operations in 2004, service connection under the provisions of 38 
C.F.R. § 3.317 for an undiagnosed illness for veterans who served 
in the Southwest Asia theater of operations is not warranted.

Based upon a review of all the evidence of record, the Board 
finds that service connection for a left knee disability is 
warranted in this case.  As noted above, the Veteran currently is 
diagnosed with status post left knee partial meniscectomy.  
Accordingly, the first requirement for service connection is met 
as the Veteran has been diagnosed with a current disability.  
Service treatment records document his incurrence of a left knee 
injury on a gun range when he twisted his left knee during 
training before his deployment to Iraq.  Although the RO never 
determined the Veteran's actual duty status at the exact time 
that the Veteran twisted his left knee on the gun range, VA laws 
and regulations cited above make clear that service connection is 
available for an injury incurred during active duty, ACDUTRA, or 
INACDUTRA.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  
There is no doubt that twisting of the Veteran's left knee on a 
gun range during training preceding deployment to Iraq is an 
injury eligible for service connection.  Therefore, the Board 
finds that the second requirement for service connection is also 
met for this claim.  

With respect to the third requirement, two positive nexus 
opinions are of record.  The VA examiner opined in the March 2006 
VA examination report that the Veteran's left knee disability was 
as likely as not caused by or was related to service because the 
Veteran twisted his left knee while on maneuvers before he was 
sent to Iraq.  In addition, a VA medical professional noted in a 
September 2006 VA orthopedic clinic record that, based on the 
Veteran's history, it was more likely than not that the Veteran's 
current knee problems were related to the injury which occurred 
in service.  While the RO found that the VA examiner's opinion 
was of little value because there was no permanent residual or 
chronic disability shown by the evidence, the Board finds this 
was not the case.  As noted above, a VA orthopedic surgeon noted 
in March 2006 correspondence that the Veteran had had chronic 
problems with his left knee.  The Board finds the opinions of the 
March 2006 VA examiner and the September 2006 VA medical 
professional supporting a relationship or nexus between the 
Veteran's current left knee disability and his military service 
probative and persuasive.

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one that exists because of an approximate balance of positive and 
negative evidence which satisfactorily proves or disproves the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board finds that under the circumstances of this case, upon 
granting the Veteran the benefit of the doubt, the March 2006 
opinion of the VA examiner and the September 2006 opinion of the 
VA medical professional are sufficient to provide proof of a 
nexus, or relationship, between the Veteran's currently diagnosed 
left knee disability and any period of military service (active 
service, ACDUTRA, or INACDUTRA) during 2004.  Therefore, the 
Veteran has a medical opinion linking a diagnosed left knee 
disorder to service.  Resolving all doubt in the Veteran's favor, 
the Board further finds that the third requirement for service 
connection for a left knee disability is met.  

In view of the above, and in affording the Veteran the benefit of 
the doubt as the law requires, the Board finds that service 
connection is warranted for the Veteran's left knee disability.  
As the Board finds that the Veteran has provided evidence of all 
three elements required for a grant of service connection for his 
claim, the claim for service connection for a left knee 
disability is granted.


ORDER

Service connection for a left knee disorder, diagnosed as status 
post left knee partial meniscectomy, is granted, subject to the 
laws and regulations governing the award of monetary benefits.


REMAND

Unfortunately, appellate review of the Veteran's remaining claim 
on appeal at this time would be premature.  Although the Board 
sincerely regrets the additional delay, a remand is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

Concerning the Veteran's claim for service connection for acid 
reflux disease, to include a hiatal hernia, the Board notes that 
a November 2004 upper gastrointestinal series (UGI) done two 
weeks after the Veteran's separation from active duty revealed 
evidence of reflux disease and a moderate-sized hiatal hernia 
with possible mild duodenitis.  The March 2006 VA examiner opined 
that the onset of the Veteran's diagnosed acid reflux disease was 
in 2004 after he developed reflux symptoms while stationed in 
Iraq and that he had only used over-the-counter Tums for relief.  
The VA examiner also opined that the Veteran's mild acid reflux 
disease was at least as likely as not caused by or was a result 
of military service because the Veteran claimed the reflux 
disease started while he was stationed in Iraq.  

However, the Board's review of the claims file discloses that the 
VA examiner appeared not to have considered the entire record.  
For example, a December 2003 Naval Reserve annual certificate of 
physical condition noted that the Veteran had been treated for 
one year with Nexium for gastroesophageal reflux disease( (GERD) 
and that his symptoms resolved with medication.  According to the 
Veteran's subsequent March 2004 pre-deployment questionnaire, the 
Veteran was taking Nexium on a regular basis before his tour of 
active duty in 2004.  

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111.

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the disease 
or injury was not aggravated by service.  VAOPGCPREC 3-2003 (Jul. 
16, 2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's duty 
under this rebuttal standard attaches.  See Cotant v. Principi, 
17 Vet. App. 116 (2003).  A preexisting injury or disease will be 
considered to have been aggravated by active military service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Aggravation may not be conceded, however, where the disability 
underwent no increase in severity during service.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

The reference to Nexium in the pre-deployment questionnaire and 
the December 2003 Naval Reserve annual certificate, which noted 
treatment for GERD, suggest that the Veteran's acid reflux 
disease and/or hiatal hernia preexisted the Veteran's entry into 
active duty in February 2004.  Since it appears that the March 
2006 VA examiner never considered whether the Veteran was treated 
for acid reflux disease before his last period of active duty, 
this examination must be considered inadequate and the claim 
remanded for further development.

According to the December 2003 Naval Reserve annual certificate 
of physical condition, it appears that the onset of the Veteran's 
acid reflux disease may have been December 2002 as the examiner 
noted that the Veteran had been treated with Nexium for one year 
for GERD.  There is no indication in the record of the Veteran's 
duty status during December 2002.  As noted above, service 
connection may be granted for a disability resulting from disease 
or injury incurred in, or aggravated, while performing ACDUTRA, 
but only for an injury incurred in or aggravated while performing 
INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.  Therefore, if the 
Veteran was on ACDUTRA in December 2002 then service connection 
may be warranted, but if he was on INACDUTRA than service 
connection is not warranted because acid reflux disease is not an 
injury.  

In view of the Veteran's service with the Naval Reserve, on 
remand the RO/AMC shall obtain the Veteran's service personnel 
records to determine his duty status in December 2002.  The 
RO/AMC also shall seek to obtain any relevant private or VA 
medical records concerning treatment of the Veteran for acid 
reflux disease, GERD, or an hiatal hernia before his last period 
of active duty began in February 2004, especially for the period 
from December 2002 to December 2003 identified in the December 
2003 Naval Reserve annual certificate.  

Subsequent to such development, the RO/AMC shall then evaluate 
the evidence and determine if service connection is warranted for 
the Veteran's claim for service connection for acid reflux 
disease, to include a hiatal hernia.  If the RO/AMC determines 
that service connection is not warranted on the basis it was 
incurred on ACDUTRA in December 2002, then it shall schedule the 
Veteran for a new VA examination and medical opinion.  The VA 
examiner, after reviewing all the evidence associated with the 
claims file and interviewing the Veteran, shall opine whether the 
Veteran's acid reflux disease, to include a hiatal hernia, was 
caused or aggravated by service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate steps 
to secure all of the Veteran's U.S. Naval 
Reserve service personnel records related to 
the December 2002 time period, including a 
breakdown of any periods of ACDUTRA or 
INACDUTRA, through official channels or from 
any other appropriate source.  These records 
should be associated with the claims file 
after which the RO/AMC shall determine 
whether the Veteran was performing ACDUTRA or 
INACDUTRA in December 2002.  

2.  The RO/AMC shall contact the Veteran and 
his representative and ask them to specify 
all private and VA medical care providers who 
treated him for acid reflex disease, GERD, or 
hiatal hernia, and whose records are not 
found within the claims file.  Of particular 
interest are any outstanding medical records 
of evaluation and treatment that predate his 
March 2004 pre-deployment health assessment 
questionnaire, in particular any treatment 
records dated between December 2002 and 
December 2003.  After the Veteran has signed 
the appropriate release(s), the RO/AMC shall 
then attempt to obtain and associate with the 
claims file any records identified by the 
Veteran that are not already associated with 
the claims file.  If no such records exist, 
that fact should be noted in the claims file.  

3.  If the RO/AMC determines that it cannot 
grant service connection on the basis that 
acid reflux disease was incurred during a 
period of ACDUTRA in December 2002, then it 
shall schedule the Veteran for an appropriate 
VA examination to assess the nature, extent, 
onset and etiology of his claimed acid reflux 
disease and hiatal hernia.  The claims file 
should be made available to and reviewed by 
the examiner, and the examiner should note 
such review in the examination report.  All 
indicated studies deemed necessary should be 
performed, and all findings should be 
reported in detail

The examiner shall review all pertinent 
records associated with the claims file and 
offer an opinion as to whether it is at least 
as likely as not (a 50 percent probability or 
more) that the Veteran's acid reflux disease 
and hiatal hernia were caused or aggravated 
by service.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  If any 
requested medical opinion cannot be given, 
the examiner should state the reason why.

4.  Thereafter, the RO/AMC shall readjudicate 
the Veteran's claim for service connection 
for acid reflux disease, to include a hiatal 
hernia.  If the benefit sought on appeal is 
not granted, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to respond.  
Thereafter, the case should be returned to 
the Board for the purpose of appellate 
disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


